                                          Case 5:20-cv-03778-LHK Document 138 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     LYNWOOD INVESTMENTS CY                              Case No. 20-CV-03778-LHK
Northern District of California
 United States District Court




                                         LIMITED,
                                  13                                                         ORDER REFERRING PARTIES TO
                                                        Plaintiff,                           PRIVATE MEDIATION
                                  14
                                                 v.
                                  15
                                         MAXIM KONOVALOV, et al.,
                                  16
                                                        Defendants.
                                  17
                                              On April 2, 2021, the parties filed a status report, which stated that they were willing to
                                  18
                                       engage in private mediation in May 2021. ECF No. 137. The Court refers the parties to private
                                  19
                                       mediation with a completion deadline of June 1, 2021. The parties shall file a stipulation of
                                  20
                                       dismissal or a joint settlement status report by June 8, 2021.
                                  21
                                       IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: April 6, 2021
                                  24
                                                                                        ______________________________________
                                  25                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  26

                                  27
                                                                                         1
                                  28
                                       Case No. 20-CV-03778-LHK
                                       ORDER REFERRING PARTIES TO PRIVATE MEDIATION
